DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      ANTHONY MARK BAXTER,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                     Nos. 4D16-3019 & 4D16-3020

                          [November 22, 2017]

   Consolidated appeal from the Circuit Court for the Nineteenth Judicial
Circuit, Martin County; Lawrence M. Mirman, Judge; L.T. Case No.
432015CF001317A.

  Carey Haughwout, Public Defender, and Paul Edward Petillo, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and James J. Carney,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

WARNER, TAYLOR and DAMOORGIAN, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.